                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

LOUISE HILL,                                       )
                                                   )
              Plaintiff,                           )       No. 1:18-cv-003272
                                                   )
       v.                                          )       Judge Matthew F. Kennelly
                                                   )       Magistrate Judge Daniel G. Martin
CHICAGO PUBLIC SCHOOLS,                            )
                                                   )
              Defendant.                           )

                              NOTICE OF AGREED MOTION

       Please take notice that on Tuesday, March 19, 2019, at 9:30 a.m., or as soon thereafter
as counsel may be heard, counsel for Plaintiff, Louise Hill shall appear before the Honorable
Judge Matthew F. Kennelly, or any Judge sitting in his stead, in courtroom 2103 of the Everett
McKinley Dirksen Building, 219 S. Dearborn, Chicago, Illinois and then and there present the
Agreed Motion for Entry of Stipulation of Dismissal.

Dated: March 11, 2019                                             Respectfully Submitted,

                                                             By: /s/ Joseph L. Kish
                                                               One of Plaintiff’s Attorneys

Joseph L. Kish – jkish@smsm.com
Segal McCambridge Singer & Mahoney Ltd.
223 S. Wacker Drive, Ste. 5500
Chicago, IL 60606
(312) 645-7800




                                               1
                               CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the Notice of Agreed Motion for Entry of
Stipulation of Dismissal was served upon on all counsel of record electronically through CM/ECF
on March 11, 2019.

                                                          Respectfully Submitted,

                                                            By: /s/ Darline L. Dabney



Joseph L. Kish – jkish@smsm.com
Segal McCambridge Singer & Mahoney Ltd.
223 S. Wacker Drive, Ste. 5500
Chicago, IL 60606
(312) 645-7800




                                              2
